DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed October 22, 2022 have been fully considered but they are not persuasive. 
Hanke was relied upon for the physical structure of the industrial system with a pneumatic cylinder and position sensors.  The obviousness rejection clearly relied on Qiu for its teaching of a wireless charging system.  In the remarks, the Applicants only present an analysis of Hanke.  The Applicants dismiss Qiu by stating that Hanke’s “deficiencies are not cured by other cited references” (Remarks, page 4).  Such a conclusory statement is not supported by any discussion or evidence.  The Applicants do not cite to Qiu or provide any discussion of how the claims differentiate over the reference.  
The Applicants’ comments regarding “magnetic resonance” are not understood. Wireless charging is not limited to the three methods listed by the Applicants (Remarks, page 1).  It is unclear what the Applicants intend to incorporate into the claim by adding “magnetic” to the coupling methods.  “inductive coupling” uses an inductor in the transmitter and receiver to exchange power via a magnetic field (in the same way a transformer transfers power between windings).  “resonant coupling” relies on the same inductor as inductive coupling but adds a capacitor (either in series or in parallel).  In both of these coupling strategies, the inductor creates a magnetic field (the direction of the field through the loops of the inductor follows the “right-hand rule” – if the fingers on your right hand are pointing in the direction of current flow through the loop, then your thumb indicates the direction of magnetic flux through the loop).  Adding “magnetic” to these coupling strategies appears to be redundant.
The Examiner notes that the Applicants have not cited to any specific structure that makes a generic inductor a “magnetic” resonance inductor.  It is unclear how the individual coils (one in the transmitter, one in the receiver) are intended to be “magnetic” if it is not for the inherent properties of the inductor (converts current into a magnetic field and vice versa).
The Examiner notes that the Applicants admit that the application does not refer to capacitors.  If there are no capacitors, then it is unclear how the Applicants can claim “resonance”. 
The Examiner directs the Applicants to Lee (US 2019/0255966) which states, 
“Wireless power transfer techniques have developed in different fields of technology which has resulted in different terms being used to describe essentially the same element or component. Such terms as ‘magnetic resonance,’ ‘magnetic coupling,’ ‘magnetic induction,’ ‘inductive power transfer’ and ‘resonant inductive power transfer’ are common. Although there are differences, these terms are generally used broadly and interchangeably to refer to systems that transfer power from a source across an air gap to a load by way of a magnetic field.” 

(par 5, emphasis added).
Thus, the prior art in the field establishes that the term used by the Applicants (magnetic resonance manner, resonance coil winding) are equivalent to other common terms for inductive power transfer.  Support for this, as noted above, is found in that the specification and claims do not recite any magnetic components or capacitance (that cooperate with the coil to create resonance).  If the Applicants intend for their “magnetic resonance manner” to distinguish over the prior art, then the specific structure that creates it needs to be explicitly identified. 
Regarding the amendments to claim 1, Hanke discloses two position sensors “on each of both sides of the body of the cylinder” (see fig 7, items 136/1 and 136/2, also labeled as “S1” and “S2” within the sensor itself).  And Qiu discloses that its transmitter and receiver include a “short-range wireless communication module” (items 20, 42; par 23 and 27).
Qiu does not disclose that this communication module sends “battery fully” and “battery not full” indicators to the transmitter to command it to cease and send power, respectively.  Such a functionality, however, is taught by Fukaya (US 2018/0342905) at paragraph 80.
The last wherein clause of claim 1 is not understood.  The wherein clause recites that, when the sensor is operating (producing sensed values), the sensor receives power from the charger directly.  But the charger is clearly defined in the penultimate wherein clause as only receiving power when the battery is not fully charged.  It is unclear how the charger would send power directly to the sensor if the charger is not receiving power from the transmitter.  If the battery is full and the sensor begins providing position information, then the wireless power transmitter would be off and the charger would not receive any power.  The only way for the sensor to be powered is through the battery.  Only after the battery powers the sensor enough to be slightly discharged would the receiver’s communication module inform the transmitter to resume wireless power transmission.
The last wherein clause appears to be obvious in view of Kirchhoff’s Current Law.  Power can only flow into or out of the battery (it cannot operate in both directions simultaneously).  So, if the charger is receiving wireless power, there are two options: 1) the charger provides power to the sensor and the battery; or 2) the charger and battery provide power to the sensor.  In both instances, the charger provides power “directly” to the sensor.  It is unclear how else “directly” is intended to be interpreted – the claim does not recite the structural configuration of the receiver to indicate how power would flow between the components.  There are no switches or other control mechanisms to have the charger provide the sensor with power “directly” at some times and not at others.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on December 4, 2019.  It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0159766 application as required by 37 CFR 1.55.  The Applicants’ remarks (10/22/22) does not address this objection.
Claim Objections
Claim 1 is objected to because there is no antecedent basis in the claim for the limitation of “the receiver short-range wireless communication module” (third line of the second wherein clause).  This communication module is introduced with an “a”, but only in the last paragraph (2nd line).  The first time this module is introduced, it should be preceded with an “a”.
Claim 1 is also objected to because the penultimate wherein clause recites “and stopping the power transmitting from operating…” – it is unclear which component is performing this action.  It would appear that the controller has this functionality (start/stop power in response to the receiver battery level being communicated), but the controller does not appear in the paragraph.  Clarification is requested. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (US 2008/0087412) in view of Qiu (US 2018/0219405) and in further view of Fukaya (US 2018/0342905).  Lee (US 2019/0255966) is cited for support of what the skilled artisan would have understood at the time of the Applicants’ earliest priority date – Lee is not cited as a modifying reference. 
With respect to claim 1, Hanke discloses an industrial system (fig 7; par 105-120, namely 115), comprising:
sa pneumatic cylinder (111) having a shaft (118) and a body (113) to reciprocate the shaft; 
a solenoid valve (121) suppling and exhausting air to/from the body of the pneumatic cylinder; 
a position sensor (136/1 and/or 136/2) installed in the body of the pneumatic cylinder, 10detecting a position of the shaft, and receiving power from a rechargeable battery (139 and/or the battery within 132; see par 118); and 
a controller (132; par 111) controlling an operation of the solenoid valve based on an input value to the position sensor;
wherein the position sensor is installed on each of both sides of the body of the cylinder (136/1 and 136/2 are on the two sides, left/right as shown in figure 7), sensing the current position of the shaft and transmitting the sensed value to the controller (par 115).
Hanke discloses a pneumatic cylinder with position sensors on both sides and a controller to receive position information and operate the solenoid valve.  Hanke discloses two batteries to power the controller, which includes its sensors, but does not expressly disclose using wireless power transfer to recharge the battery.
Qiu discloses a wireless charging system (fig 1, 3; par 19-29), comprising: 
a controller (12) that includes a wireless charging transmitter to wirelessly 15supply charging energy in a magnetic resonance manner (via coil 36), and 
a sensor (10; par 21) that includes a wireless charging receiver to receive the charging energy (via coil 14) and charge a battery (18) with the charging energy in a magnetic resonance manner;
wherein the wireless charging transmitter includes a transmission antenna with a resonance coil winding (36), and a transmitter short-range wireless communication module (42; par 23, 27) communicating with the receiver short-range wireless communication module (20);
wherein the wireless charging receiver includes a reception coil with a resonance coil winding (14) and a receiver short-range wireless communication module (20);
wherein controlling power to be supplied from the charger directly to the position sensor while position information is received from the position sensor (par 21, lines 9-21) and controlling power to be supplied from the charger to the battery while the position information is not received from the position sensor (par 21, line 9-end).” 
Lee discloses that “magnetic resonance” (as claimed) and “inductive power transfer” (as disclosed in Qiu) are equivalent terms that “are generally used broadly and interchangeably” (par 5).  Thus, the skilled artisan would have understood that Qiu’s method of wireless power transfer is the same as what’s claimed, even though they have different names. 
Qiu discloses that it is known to use wireless power to recharge a sensor battery.  When combined, Hanke’s industrial sensor (a pneumatic position sensor) would receive power in the manner taught by Qiu. 
Qiu teaches that its wireless power receiver provides power to both the sensor and battery (par 21).  The routing of power to these locations is not mutually exclusive.  The recitation that the power from the charger to the sensor is “directly” does not prohibit power from the charger from also being provided to the battery.  If the charger is powering both the sensor and battery, then the battery cannot be discharging to also power the sensor.  Thus, any sensor operating power is received “directly” from the charger.
The Examiner also notes that the use of “while” in the last wherein clause is not the same as the recitation of an if:then statement.  In an if:then statement, there would be two mutually exclusive events (sensor providing info, sensor not providing info) that are detected – and in direct response to detecting one of these two events, one of two different consequences are carried out.  The last wherein clause, however, recite two unrelated consequences and uses “while” instead of explicitly defining a sensed/detected event.
When combined, the references teach the (Qiu) receiver short-range wireless communication module receives (Hanke) position information from the (Hanke) position sensor.
Hanke and Qiu are analogous because they are from the same field of endeavor, namely sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hanke to have its wired sensor receive power wirelessly, as taught by Qiu.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Wired and wirelessly powered sensors are both known in the art and the skilled artisan would have been motivated to change one for the other. 
Qiu discloses wireless power transfer and wireless communication, but does not expressly disclose the communication of battery charging information to indicate if the battery is fully charged or not (penultimate wherein clause) or the power supply routing (last wherein clause).
Fukaya discloses a wireless power transfer system that includes transmitter and receiver wireless communication modules to share battery information, wherein the transmitter stops operating when the battery charging information received from the receiver indicates that the battery is fully charged (par 80) and the transmitter operates when the received battery charging information indicates that the battery is not fully charged (corollary to par 80 – if the “stop” command is only carried out when the battery is fully charged, any charge that is less than full would result in no “stop” command, thereby resulting in the transmitter sending power).
The combination and Fukaya are analogous because they are from the same field of endeavor, namely wireless power transmission systems with a battery-operated receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the battery-full stop command, as taught by Fukaya.  The motivation for doing so would have been to conserve power.  If the receiver’s battery is fully charged, the skilled artisan would have understood that there is no longer a need for wireless power transmission.  Ceasing power transmission prevents the power from being wasted (there is no room for the transmitted power in the battery).
With respect to claim 8, Qiu discloses that wireless power is transmitted as needed.  It would have been obvious that power is not needed (the battery is full) at a time when the controller outputs a control signal to the solenoid valve.  Further, it would have been obvious that the power is needed (the battery is not full and requires charging power) when the controller is not actively controlling the solenoid valve.
The “while” statements in claim 8 are interpreted as reciting coincidental events.  The claim does not explicitly recite a cause/effect or any type of “if:then” statement (as discussed above, such a statement would include a specific sensed event and the consequential action that is the direct result of that event).  The claim does not recite any type of sensor or functionality to actively detect when the controller is (or is not) operating the solenoid to then cause a specific response (stop power, enable power).  The Applicants have not rebutted this analysis of “While in claim 8.  Thus, it is presumed to be correct. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanke in view of Qiu, Fukaya and Voss (US 2018/0343811).  
Hanke discloses a pneumatic position sensor, but does not expressly disclose that it is magnetic.  Voss discloses that magnetic position sensors are “frequently employed” (par 3).  Hanke and Voss are analogous because they are from the same field of endeavor, namely position sensors for pneumatic cylinders.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hanke’s sensor to be magnetic, as taught by Voss.  The motivation for doing so would have been to utilize a commonly known sensor.
The modification of Hanke applies to both §103 rejections (citing Qiu as a secondary reference, and citing Adachi as a secondary reference).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanke in view of Qiu, Fukaya and Adachi (US 2020/0052530).
Qiu discloses the wireless power system, as discussed above.  Qiu does not expressly disclose the components as recited in claim 3.  Adachi discloses an industrial wireless charging system (fig 1; par 27-43), comprising: 
a controller (100) that includes a wireless charging transmitter to wirelessly 15supply charging energy in a magnetic resonance manner (via antennas 12-n), and 
a sensor (200-n; par 32) that includes a wireless charging receiver to receive the charging energy (via antennas 32) and charge a battery (par 32) with the charging energy in a magnetic resonance manner.  
Adachi discloses that the wireless power is transmitted to an “industrial sensor” (par 32) and that the sensor may include a battery (par 32).  Adachi further discloses the wireless charging transmitter includes: 
a power transmitter (16) receiving DC power, converting the DC power into AC power, and transmitting the AC power (16 produces an AC output with a controllable frequency, it obviously does so by inputting/converting a DC power); 
sa power amplifier (14-n) amplifying and outputting the AC power; and 
the transmission antenna (12-2) wirelessly transmitting the AC power output from the power amplifier, and 
wherein the wireless charging receiver includes: 
the reception antenna (32) receiving the AC power from the transmission 10antenna; 
a power receiver (36) converting the AC power received from the reception antenna into DC power; 
a DC regulator (38, the “power feeder”) regulating the DC power received from the power receiver; and 
15a charger charging the battery with the DC power regulated by the DC regulator (38, the “power charger”).  
Adachi discloses the recites components of the controller (transmitter) and sensor (receiver).  Adachi’s oscillator obviously operates by inputting DC power.  While the oscillator is different than an inverter, the claim does note recite an inverter.  The language of claim 3 only broadly refers to converting DC power to AC power. This is what an oscillator does.  It uses a DC operating power (not shown in the figure, but obviously present) to energize its internal circuitry to produce an AC output with a controllable frequency.  This is the “conversion” of DC power to AC power.
Qiu and Adachi are analogous because they are from the same field of endeavor, namely wireless power systems for sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Qiu wireless power transfer system to include the structure taught by Adachi.  The motivation for doing so would have been to use a known and proven design. 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836